Appeal from a decision of the Workers’ Compensation Board, filed November 29, 1979. The board found: "based on the testimony of the claimant and Dr. Galang and Dr. Acquilina, that the claimant lifted two projectors and a screen at work on 11/5/75 and experienced back pain radiating into his leg; that this condition was diagnosed as a herniated disc at L4-L5 and constitutes an accidental injury arising out of and in the course of his employment and the resultant disability is causally related thereto. * * * finds that *758statutory written notice is excused on the grounds that this was an unwitnessed accident, the claimant received prompt medical attention and the self-insured employer was not prejudiced in that it had ample opportunity to make necessary inquiry after timely knowledge of claimant’s hospitalization.” The board’s decision is supported by substantial evidence in all respects and should be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against the employer. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.